  Case 6:19-cv-00328-JDK Document 17 Filed 05/21/20 Page 1 of 1 PageID #: 704



                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

                                         §
  CYPRESS LAKE SOFTWARE,                 §
  INC.,                                  §
                                         §
        Plaintiff,                       §
                                         §
  v.                                     §    CASE NO. 6:19-cv-328-JDK
                                         §
  SAMSUNG ELECTRONICS CO.,               §
  LTD and SAMSUNG                        §
  ELECTRONICS AMERICA, INC.,             §
                                         §
       Defendants.                       §


                              ORDER OF DISMISSAL

       Before the Court is the parties’ Joint Motion to Dismiss. Docket No. 16. In

their motion, the parties explain that they have resolved Plaintiff’s claims for relief

against Defendants asserted in this case. Plaintiff and Defendants thus request that

the Court dismiss Plaintiff’s claims for relief against Defendants with prejudice, and

with all attorneys’ fees, costs, and expenses taxed against the party incurring same.

       The Court, having considered this request, GRANTS the motion.              It is

therefore ORDERED that Plaintiff’s claims for relief against Defendants are

DISMISSED WITH PREJUDICE. It is further ORDERED that all attorneys’ fees,

costs of court, and expenses shall be borne by each party incurring the same.

       So ORDERED and SIGNED this 21st day of May, 2020.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE
